Case 16-00283   Doc   Filed 01/13/21   Entered 01/13/21 10:36:03   Desc Main
                          Document     Page 1 of 3
Case 16-00283   Doc   Filed 01/13/21   Entered 01/13/21 10:36:03   Desc Main
                          Document     Page 2 of 3
   Case 16-00283        Doc        Filed 01/13/21   Entered 01/13/21 10:36:03       Desc Main
                                       Document     Page 3 of 3



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                             Case No. 16-00283

 Isidro O. Magana                                   Chapter 13

 Debtor.                                            Hon. Judge Donald R. Cassling

                                   CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Response to Notice
of Final Cure Payment upon the above-named parties by electronic filing or, as noted below, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on January 13,
2021, before the hour of 5:00 p.m.

          Veronica D. Joyner, Debtor’s Counsel
          vdjoyner@joynerlawoffice.com

          M.O. Marshall, Trustee
          ecf@55chapter13.com

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Isidro O. Magana, Debtor
          8217 Carlisle Drive
          Hanover Park, IL 60133

 Dated: January 13, 2021                            Respectfully Submitted,

                                                    /s/ Molly Slutsky Simons
                                                    Molly Slutsky Simons (OH 0083702)
                                                    Sottile & Barile, Attorneys at Law
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
                                                    Attorney for Creditor
